PER CURIAM.
The record supports the trial court’s conclusion that the funds from the husband’s inheritance became a marital asset. These funds were commingled with other marital funds in an account that was used in part for marital purposes. The husband failed to rebut the presumption that he intended to make an interspousal gift by mixing these funds with other property of the marriage. See Woodard v. Woodard, 634 So.2d 782 (Fla. 5th DCA 1994). We have carefully examined the record in light of the remaining arguments in this appeal and find no error.
Affirmed.
BENTON, PADOVANO and POLSTON, JJ., concur.